EXHIBIT 10.1



AMENDMENT NO. 3
TO THE
AMENDED AND RESTATED ADVISORY AGREEMENT


This Amendment No. 3 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of March 13, 2013 by and among
Steadfast Income REIT, Inc., a Maryland corporation (the “Company”), Steadfast
Income REIT Operating Partnership, L.P., a Delaware limited partnership (the
“Operating Partnership”), and Steadfast Income Advisor, LLC, a Delaware limited
liability company (the “Advisor”). The Company, the Operating Partnership and
the Advisor are collectively referred to herein as the “Parties.” Capitalized
terms used but not defined herein shall have the meaning set forth in the
Advisory Agreement (as defined below).


W I T N E S S E T H


WHEREAS, the Parties previously entered into that certain Amended and Restated
Advisory Agreement, dated and effective as of May 4, 2010, which provided for,
among other matters, the management of the Company’s and the Operating
Partnership’s day-to-day activities by the Advisor;


WHEREAS, the initial term of the Advisory Agreement is for a one year term which
agreement may be renewed for an unlimited number of successive one year terms;


WHEREAS, the Parties entered into Amendment No. 1 to the Amended and Restated
Advisory Agreement, effective as of May 4, 2011, to, among other things, renew
the term of the Amended and Restated Advisory Agreement for an additional
one-year term;


WHEREAS, the Parties entered into Amendment No. 2 to the Amended and Restated
Advisory Agreement (as so amended, the “Advisory Agreement”), effective as of
May 4, 2012, to, among other things, renew the term of the Amended and Restated
Advisory Agreement for an additional one-year term; and


WHEREAS, pursuant to Section 17 (Term of the Agreement), the Parties desire to
amend the Advisory Agreement pursuant to this Amendment in order to renew the
term of the Advisory Agreement for an additional one year term.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:


ARTICLE I


AMENDMENT


In order to give effect to the Parties’ agreement to renew the term of the
Advisory Agreement for an additional one year term, the Parties agree as
follows:


Section 1.1    Renewal of Advisory Agreement. Pursuant to Section 17 of the
Advisory Agreement, the Parties hereby renew the term of the Advisory Agreement
effective as of May 4, 2013 for an additional one year term ending on May 4,
2014.



1



--------------------------------------------------------------------------------



ARTICLE II


MISCELLANEOUS


Section 2.1    Continued Effect. Except as specifically set forth herein, all
other terms and conditions of the Advisory Agreement shall remain unmodified and
in full force and effect, the same being confirmed and republished hereby. In
the event of any conflict between the terms of the Advisory Agreement and the
terms of this Amendment, the terms of this Amendment shall control.


Section 2.2    Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any document or instrument delivered in connection
herewith by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.


Section 2.3    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware.


[Signatures on following page]





2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the date first written above.


STEADFAST INCOME REIT, INC.


                    
By:
/s/ Ella Shaw Neyland
Name:
Ella Shaw Neyland
Title:
President





STEADFAST INCOME REIT OPERATING PARTNERSHIP, L.P.


By:
STEADFAST INCOME REIT, INC., its general partner



    
By:
/s/ Ella Shaw Neyland
Name:
Ella Shaw Neyland
Title:
President





STEADFAST INCOME ADVISOR, LLC




By:
/s/ Ana Marie del Rio
Name:
Ana Marie del Rio
Title:
Secretary













